          Case 3:20-cv-03191-VC Document 20 Filed 09/09/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 MERYL POMPONIO,                                    Case No. 20-cv-03191-VC
                Plaintiff,
                                                    ORDER OF DISMISSAL
         v.
                                                    Re: Dkt. No. 14
 CHAWLA LIMITED LIABILITY
 COMPANY, et al.,
                Defendants.


       The Court has been advised by the Notice of Settlement filed on September 4, 2020, that

the parties have resolved this case. (Re: Dkt. No. 19). Therefore, it is ORDERED that this case is

DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any pending

motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: September 9, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
